

LCI INDUSTRIES
2018 OMNIBUS INCENTIVE PLAN


Restricted Stock Unit Award Agreement


        LCI Industries (the “Company”), pursuant to its 2018 Omnibus Incentive
Plan (the “Plan”), hereby grants an award of Restricted Stock Units to you, the
Participant named below. The terms and conditions of this Award are set forth in
this Restricted Stock Unit Award Agreement (the “Agreement”), consisting of this
cover page and the Terms and Conditions on the following pages, and in the Plan
document, a copy of which has been provided to you. Any capitalized term that is
used but not defined in this Agreement shall have the meaning assigned to it in
the Plan as it currently exists or as it is amended in the future.



Name of Participant:[_______________________]Number of Restricted Stock Units:
[_______]Grant Date:__________, 20__Vesting Schedule Date:



By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents. With respect to this Award, if there
is any conflict between the provisions of this Agreement and any other agreement
between you and the Company, the provisions of this Agreement will govern.



PARTICIPANT:LCI INDUSTRIES:BY:TITLE:











--------------------------------------------------------------------------------



LCI INDUSTRIES
2018 Omnibus Incentive Plan
Restricted Stock Unit Award Agreement


Terms and Conditions


1. Grant of Restricted Stock Units. The Company hereby confirms the grant to
you, as of the Grant Date and subject to the terms and conditions of this
Agreement and the Plan, of the number of Restricted Stock Units specified on the
cover page of this Agreement (the “Units”). Each Unit represents the right to
receive one Share of the Company’s common stock. Prior to their settlement or
forfeiture in accordance with the terms of this Agreement, the Units granted to
you will be credited to an account in your name maintained by the Company. This
account shall be unfunded and maintained for book-keeping purposes only, with
the Units simply representing an unfunded and unsecured contingent obligation of
the Company.


2. Restrictions Applicable to Units. Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered,
voluntarily or involuntarily, other than a transfer upon your death in
accordance with your will, by the laws of descent and distribution or pursuant
to a beneficiary designation submitted in accordance with Section 6(d) of the
Plan. Following any such transfer, this Award shall continue to be subject to
the same terms and conditions that were applicable to this Award immediately
prior to its transfer. Any attempted transfer in violation of this Section 2
shall be void and without effect. The Units and your right to receive Shares in
settlement of the Units under this Agreement shall be subject to forfeiture as
provided in Section 5 until satisfaction of the vesting conditions set forth in
Section 4.


3. No Shareholder Rights. The Units subject to this Award do not entitle you to
any rights of a holder of the Company’s common stock. You will not have any of
the rights of a shareholder of the Company in connection with the grant of Units
subject to this Agreement unless and until Shares are issued to you upon
settlement of the Units as provided in Section 6.


4. Vesting of Units. For purposes of this Agreement, “Vesting Date” means any
date, including the Scheduled Vesting Date specified on the cover page of this
Agreement, on which Units subject to this Agreement vest as provided in this
Section 4. Notwithstanding the vesting and subsequent settlement of this Award,
it shall remain subject to the provisions of Section 8 of this Agreement.


(a) Scheduled Vesting. If you remain a Service Provider continuously from the
Grant Date specified on the cover page of this Agreement, then the Units will
vest in full on the Scheduled Vesting Date; provided, however, if, prior to the
Scheduled Vesting Date, you complete your current term as a director in good
standing and do not run for re-election by the shareholders to the Board for a
subsequent term, this Award shall vest in full on the Scheduled Vesting Date.


(b) Accelerated or Continued Vesting. The vesting of outstanding Units will be
accelerated or continued under the circumstances provided below:


(1) Death or Disability. If your Service terminates prior to the Scheduled
Vesting Date due to your death or Disability, then all of the unvested Units
shall vest as of such termination date.


(2) Change in Control. If a Change in Control occurs while you continue to be a
Service Provider and prior to the Scheduled Vesting Date, the following
provisions shall apply:





--------------------------------------------------------------------------------



(i) If, within twelve (12) months after a Change in Control (A) described in
paragraphs (1) or (2) of Section 2(g) of the Plan or (B) that constitutes a
Corporate Transaction as defined in paragraph (3) of Section 2(g) of the Plan
and in connection with which the surviving or successor entity (or its Parent)
has continued, assumed or replaced this Award, your Service terminates, then all
unvested Units shall immediately vest in full as of such termination date.


(ii) If this Award is not continued, assumed or replaced in connection with a
Change in Control that constitutes a Corporate Transaction, then all unvested
Units shall vest in full immediately prior to the effective time of the
Corporate Transaction.


(iii) For purposes of this Section 4(b)(2), this Award will be considered
assumed or replaced under the circumstances specified in Section 12(b)(1) of the
Plan.


5. Effect of Termination of Service. Except as otherwise provided in accordance
with Section 4 above, if you cease to be a Service Provider, you will forfeit
all unvested Units.


6. Settlement of Units. Subject to Section 8 below, after any Units vest
pursuant to Section 4, the Company shall, as soon as practicable (but no later
than the 15th day of the third calendar month following the Vesting Date), cause
to be issued and delivered to you (or to your personal representative or your
designated beneficiary or estate in the event of your death, as applicable) one
Share in payment and settlement of each vested Unit. Delivery of the Shares
shall be effected by the issuance of a stock certificate to you, by an
appropriate entry in the stock register maintained by the Company’s transfer
agent with a notice of issuance provided to you, or by the electronic delivery
of the Shares to a brokerage account, and shall be subject to compliance with
all applicable legal requirements as provided in Section 17(c) of the Plan, and
shall be in complete satisfaction and settlement of such vested Units. The
Company will pay any original issue or transfer taxes with respect to the issue
and transfer of Shares to you pursuant to this Agreement, and all fees and
expenses incurred by it in connection therewith. If the Units that vest include
a fractional Unit, the Company shall round the number of vested Units to the
nearest whole Unit prior to issuance of Shares as provided herein.


7. Dividend Equivalents. If the Company pays cash dividends on its Shares while
any Units subject to this Agreement are outstanding, then on each dividend
payment date a dividend equivalent dollar amount equal to the number of Units
credited to your account pursuant to this Agreement as of the dividend record
date times the dollar amount of the cash dividend per Share shall be deemed
reinvested in additional Units as of the dividend payment date and such
additional Units shall be credited to your account. The number of additional
Units so credited shall be determined based on the Fair Market Value of a Share
on the applicable dividend payment date. Any additional Units so credited will
be subject to the same terms and conditions, including the timing of vesting and
settlement, applicable to the underlying Units to which the dividend equivalents
relate.


8. Forfeiture of Award and Compensation Recovery.


(a) Notwithstanding any provision of this Agreement to the contrary, you
understand that if any of the following occur: (i) a material violation by you
of, or your failure to act upon or report known or suspected violations of, the
Company’s Guidelines for Business Conduct, as amended from time to time, (ii)
your conviction of, or a plea of nolo contendere with respect to, any felony,
(iii) your commission of any criminal, fraudulent, or dishonest act in
connection with your service as a director, (iv) your material breach of this
Agreement which, if capable of remedy, continues for a period of thirty



--------------------------------------------------------------------------------



(30) days without remedy thereof after your receipt of notice thereof or two or
more such breaches occur in any two month period, (v) one or more instances of
your willful misconduct or gross negligence that, individually or in the
aggregate, is materially detrimental to the Company’s interests, (vi) a breach
any of the covenants or provisions set forth in Section 8(b), 8(c) or 8(d) below
unless compliance with the applicable portion of such covenants has been waived
in writing by the Board in its discretion, or (vii) a breach of any other
agreement between you and the Company, then, in the discretion of the Board: (A)
any unsettled portion of this Award granted pursuant to this Agreement may be
reduced, cancelled or forfeited, and (B) any settled portion of this Award
granted pursuant to this Agreement may be rescinded and recovered within one (1)
year after the Company becomes aware of such activity, conduct or event. The
Company shall notify you in writing of any such reduction, cancellation,
forfeiture, rescission or recovery. Immediately after receiving such notice, you
shall forfeit the Award as well as the right to receive Shares that have not yet
been issued pursuant to Section 6 to the extent indicated therein. If the
written notice mandates the rescission or recovery of any settled portion of
this Award, then within ten (10) days of the date of such notice, you are
required to (y) return to the Company the number of Shares that you received
upon settlement of this Award which have not been sold and (z) pay to the
Company in cash an amount equal to the Fair Market Value of such Shares as of
the settlement date of the underlying RSUs (with respect to Shares received
hereunder that you previously sold). The Company also shall be entitled to
set-off against the amount of any such gain any amount owed to you by the
Company.


(b) You have or will be given access to and provided trade secrets, confidential
and proprietary information, and other non-public information and data of or
about the Company (and any entity that directly, or indirectly through one or
more intermediaries, is owned or controlled by, owns or controls, or is under
common ownership or control with, the Company; for this purpose, “control” of an
entity means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of the entity, whether through the
ownership of voting securities, by contract or otherwise (its “Affiliates”)) and
its business (“Confidential Information”) in the course of your Service which is
of unique value to the Company. Examples of Confidential Information include,
without limitation: confidential business or manufacturing processes; research
and development information; inventions, improvements and designs; new product
or marketing plans; business strategies and plans; merger and acquisition
targets; financial and pricing information; computer programs, source codes,
models and databases; analytical models; human resources strategies; customer
lists and information; information received from or about third parties that the
Company is obligated to keep confidential; supplier and vendor lists; and other
information which is not generally available to the public. You agree not to
disclose, publish or use Confidential Information, either during or after your
Service is terminated, except (i) as necessary to perform your duties during
your term of Service, (ii) as the Company may consent in writing, (iii) as
required by law or judicial process, provided you (unless prohibited by
applicable law) promptly notify the Company in writing of any subpoena or other
judicial request for disclosure involving Confidential Information or trade
secrets, and reasonably cooperate with any effort by the Company to obtain a
protective order preserving the confidentiality of the Confidential Information
or trade secrets, or (iv) in connection with reporting possible violations of
law or regulations to any governmental agency or from making other disclosures
protected under any applicable whistleblower laws. The confidentiality
obligations set forth herein shall continue indefinitely, for so long as the
Confidential Information remains confidential (and you understand that you will
not be relieved of your obligations if the Confidential Information loses its
confidential nature because of a breach of any of your obligations to the
Company or its Affiliates). If this Agreement is enforced by a court applying
the law of a jurisdiction where a time frame is required for a non-disclosure
provision to be enforceable with respect to information that does not rise to
the level of a trade secret, then your obligations with respect to such
information will be in effect during your term of Service and for three (3)
years thereafter. You further agree to return any and all Confidential
Information, whether in hard or electronic format, regardless of the location on
which such information may reside, no later than three (3) business days
following the termination of your Service. Notwithstanding anything to the
contrary herein or in any policy of the



--------------------------------------------------------------------------------



Company, you may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney if such disclosure is made solely for the purpose
of reporting or investigating a suspected violation of law or for pursuing an
anti-retaliation lawsuit; or (B) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal and you do not
disclose the trade secret except pursuant to a court order. In the event a
disclosure is made, and you file a lawsuit against the Company alleging that the
Company retaliated against you because of your disclosure, you may disclose the
relevant trade secret or confidential information to your attorney and may use
the same in the court proceeding only if (x) you ensure that any court filing
that includes the trade secret or confidential information at issue is made
under seal; and (y) you do not otherwise disclose the trade secret or
confidential information except as required by court order.


(c) Non-Disparagement. During your term of Service and afterward, you shall not,
directly or indirectly, criticize, make any negative comments about or otherwise
disparage the Company, its Affiliates or any persons or entities associated with
any of them, whether orally, in writing, electronically or otherwise, directly
or by implication, to any person or entity, including Company customers or
agents; provided, however, that nothing in this Section 8(c) is intended to
prohibit you from (i) making any disclosures or statements in good faith in the
normal course of performing your duties or responsibilities for the Company
during your Service; (ii) making any disclosures as may be required or compelled
by law or legal process; or (iii) making any disclosures or providing any
information to a governmental agency or entity, including without limitation in
connection with a complaint by you against the Company or the investigation of
any complaint against the Company.


(d) No Injurious, Detrimental or Prejudicial Conduct. Except as otherwise
permitted in Section 8(c), during your term of Service or afterward, you shall
not, directly or indirectly, engage in any conduct or inaction, or omit to take
any action, which conduct, action or inaction is reasonably determined by the
Board to be injurious, detrimental or prejudicial to the business or reputation
of the Company or its Affiliates or any interest of the Company and its
Affiliates, including, but not limited to, a violation of any material Company
or Affiliate policy or a violation of any federal or state securities laws,
rules or regulations or of any rule or other requirement of any securities
exchanges on which the Company’s Shares may, at the time, be listed.


(e) Remedies. The parties expressly agree that the forfeiture and repayment
obligations contained in this Section 8 are in addition to, and not in lieu of,
any and all other legal and/or equitable remedies, including without limitation,
injunctive relief, that may be available to the Company in connection with your
breach of this Section 8, and the Company reserves it rights to pursue all such
remedies. You acknowledge and agree that your breach of this Section 8 will
cause irreparable injury to the Company and that money damages will not be
adequate relief for such injury and, accordingly, you agree that the Company
shall be entitled to obtain equitable relief, including, but not limited to,
temporary restraining orders, preliminary injunctions and/or permanent
injunctions, without having to post any bond or other security, to restrain or
enjoin such breach, in addition to all other remedies which may be available to
the Company.


9. Notices. Every notice or other communication relating to this Agreement shall
be in writing and shall be mailed to or delivered (including electronically) to
the party for whom it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided. Unless and until some other address is so designated, all notices or
communications by you to the Company shall be mailed or delivered to the
Company, to the attention of its Vice President- Chief Legal Officer at the
Company’s offices located at 4100 Edison Lakes Pkwy, Suite 210, Mishawaka, IN
46545, legal@lci1.com. All notices or communications by the Company to you may
be given to you



--------------------------------------------------------------------------------



personally or may be mailed or, if you are still a Service Provider, emailed to
you at the address indicated in the Company’s records as your most recent
mailing or email address.


10. Additional Provisions.


(a) Standing. The Company’s Affiliates are intended third-party beneficiaries of
this Agreement and this Agreement may be enforced by the Company and/or its
Affiliates, either singularly or jointly.


(b) No Right to Continued Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.


(c) Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.


(d) Governing Law; Venue; Waiver of Jury Trial. To the extent not pre-empted by
federal law, this Agreement, the parties’ performance hereunder, and the
relationship between them shall be governed by, construed, and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof. Each party hereto agrees that any legal action
arising out of or relating to this Agreement shall be commenced and maintained
exclusively before any state or federal court having appropriate subject matter
jurisdiction located in St. Joseph County, Indiana. Further, each party hereto
irrevocably consents and submits to the personal jurisdiction and venue of such
courts located in St. Joseph County, Indiana, and waives any right to challenge
or otherwise object to personal jurisdiction or venue (including, without
limitation, any objection based on inconvenient forum grounds) in any action
commenced or maintained in such courts located in St. Joseph County, Indiana;
provided, however, the foregoing shall not affect any applicable right a party
may have to remove a legal action to federal court. EACH PARTY HERETO
VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION ARISING OUT
OF OR RELATING TO THIS AGREEMENT.


(e) Severability. The provisions of this Agreement shall be severable and if any
provision of this Agreement is found by any court to be unenforceable, in whole
or in part, the remainder of this Agreement shall nevertheless be enforceable
and binding on the parties. You also agree that any trier of fact may modify any
invalid, overbroad or unenforceable provision of this Agreement so that such
provision, as modified, is valid and enforceable under applicable law.


        (f) Independent Covenants. To the extent you are or become subject to
any other agreements with the Company or any Affiliate that contain restrictive
covenants, the restrictive covenants set forth in Section 8 of this Agreement
are independent of, supplement and do not supersede such other agreements.


(g) Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.


(h) Section 409A of the Code. The award of Units as provided in this Agreement
and any issuance of Shares or payment pursuant to this Agreement are intended to
be exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).






--------------------------------------------------------------------------------



(i) Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Award by electronic means and request your acceptance of this
Agreement by electronic means. You hereby consent to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line (and/or voice activated) system established and maintained by the
Company or the Company’s third-party stock plan administrator.


By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.

